ORDER
PER CURIAM.
On November 14, 1985, this Court ordered the Honorable Hector Sanchez to prepare and file with the District Clerk’s Office certain statements of facts in cases which he had reported for the 103rd District Court. This Court ordered Hector Sanchez to prepare and file the complete statement of facts in Longoria v. State (Cause No. 13-85-193-CR) by December 11, 1985; Zallar v. State (Cause No. 13-84-455-CR) by December 23, 1985; and Garcia v. State (Cause No. 13-84-400-CR) by January 2, 1986.
In order to determine if Hector Sanchez has complied with the above orders of this Court, certain findings of fact must be made by the trial court. The Honorable Diego Leal, Presiding Judge of the 103rd District Court, is therefore ordered to:
1. Conduct a hearing within ten (10) days of the date of this order to determine from the District Clerk of Cameron County if a statement of facts has been filed in Longoria v. State (Cause No. 13-85-193-CR) on or before December 11, 1985;
2. Conduct a hearing within ten days of December 23,1985 to determine from the District Clerk of Willacy County if a statement of facts has been filed in Zallar v. State (Cause No. 13-84-455-CR) on or before December 23, 1985;
3. Conduct a hearing within ten days of January 2, 1986 to determine if a statement of facts has been filed in Garcia v. State (Cause No. 13-84-400-CR) on or before January 2, 1986.
The Honorable Diego Leal is ordered to have each of the above hearings recorded by a court reporter. After each of the above hearings is concluded, the Honorable Diego Leal is ordered to make a finding of fact as to whether the statement of facts in *308the particular cause was timely filed with the District Clerk as ordered by this Court.
After each of the above hearings is concluded, the Honorable Diego Leal is ordered to:
1. Certify the finding of fact and the transcription of the hearing; and
2. To forward the certified finding of fact and transcription of the hearing to this Court within five days from the date of the hearing.
The Clerk of this Court is ordered to serve a copy of this order on the Honorable Diego Leal by certified mail, return receipt requested.